Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Statements Regarding 35 U.S.C. § 112 6th Paragraph Compliance

	
For claim 11, the claim limitation “a controller configured to:...” has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “a controller configured to” coupled with functional language “...” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  A review of the specification shows that the controller 2m-01 disclosed in figure 2m and 4J appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation.  
For claim 16, the claim limitation “a controller configured to:...” has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “a controller configured to” coupled with functional language “...” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  A review of the specification shows that the controller 2l-02 disclosed in figure 2L and 4I appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation.  

Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claim 11, 16 is interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-9, 11-14, 16-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by BYUN et al. (US 20180310280).

Regarding claims 1, 11, BYUN et al. (US 20180310280) teaches a method by a base station in a wireless communication system (par. 65, base station), the method comprising: 
identifying a number of orthogonal frequency division multiplexing (OFDM) symbols for a terminal (par. 100, 107, if control signals are arranged in an FDM manner in a sTTI structure having a length of two OFDM symbols, the control signals can be simultaneously transmitted to up to 4 downlink UEs and 4 uplink UEs in a system having 50 RBs); 
identifying downlink control information (DCI) format for the terminal (par. 102, 106, at least 24 REs must be assigned for the sPDCCH; table 2, par. 173, The number of sPDCCH bits); 
generating DCI for the terminal based on a resource allocation type and resource block group for data transmission of the terminal (par. 106, table 2, par. 173), wherein the resource allocation type is identified based on the DCI format (par. 94, ; par. 102, 180, transmitting resource assignment information regarding the sRBSG in the sPDCCH with the number of sPDCCH bits as in table 2, par. 173, table 4, par. 180, with allocation type being uplink and downlink); 
transmitting to the terminal, the DCI (table 4, 6, par. 180, 193, control information for the mapping is transmitted through the sPDCCH); and 
transmitting to the terminal, data corresponding to the DCI (par. 5, 50, 102, 120, 121, 122, The number of sRBSGs in the sRBG may be determined by the number of UEs intending to transmit a signal in the sRBG as indicated by sPDCCH), 
wherein the resource block group includes consecutive virtual resource blocks (par. 113, RBG Is a set of successive virtual resource block), and wherein a number of the consecutive virtual resource blocks is determined based on a size of a bandwidth and a configuration information by a higher layer signaling (par. 113, explicitly reporting the size of the sRBG includes a method of designating it through higher layer signaling…The size of the sRBG may be designated differently in a band to which the sTTI is applied; RBG Is a set of successive virtual resource block).

Regarding claims 2, 12, BYUN et al. (US 20180310280) teaches the method of claim 1, wherein the resource block group for data transmission of the terminal is indicated to the terminal based on a bitmap (table 4, par. 134, 181, sRBSG is expressed in a bitmap format).

Regarding claims 3, 13, BYUN et al. (US 20180310280) teaches the method of claim 1, wherein information for consecutive resource block groups is indicated to the terminal in a case of a plurality of resource block groups for data transmission of the terminal (par. 117, n order to multiplex the UE in the sRBG, assignment information for the sRBSG must be transmitted for up to M.sub.sRBG UEs through the sPDCCH).

Regarding claims 4, 14, BYUN et al. (US 20180310280) teaches the method of claim 1, wherein a resource allocation type indicator is further included in the DCI (table 2, par. 173, table 3, par. 180, with allocation type being uplink and downlink).


Regarding claims 6, 16, BYUN et al. (US 20180310280) teaches a method by a terminal in a wireless communication system (fig. 1, user equipment), the method comprising: 
receiving from the base station, downlink control information (DCI) (table 3, 6, par. 180, 193, control information for the mapping is transmitted through the sPDCCH) generated based on a resource allocation type (par. 106, table 2, par. 173) and resource block group for data reception of the terminal (par. 94, ; par. 102, 180, transmitting resource assignment information regarding the sRBSG in the sPDCCH with the number of sPDCCH bits as in table 2, par. 173, table 4, par. 180, with allocation type being uplink and downlink), wherein the resource allocation type is identified based on a DCI format (table 2, par. 173, table 4, par. 180, table 6, par. 193, with allocation type being uplink and downlink); and 
receiving from the base station, data corresponding to the DCI (par. 5, 50, 102, 120, 121, 122, The number of sRBSGs in the sRBG may be determined by the number of UEs intending to transmit a signal in the sRBG as indicated by sPDCCH), 
wherein the resource block group includes consecutive virtual resource blocks (par. 113, RBG Is a set of successive virtual resource block), and wherein a number of the consecutive virtual resource blocks is determined based on a size of a bandwidth and a configuration information by a higher layer signaling (par. 113, explicitly reporting the size of the sRBG includes a method of designating it through higher layer signaling…The size of the sRBG may be designated differently in a band to which the sTTI is applied; RBG Is a set of successive virtual resource block). 

Regarding claims 7, 17, BYUN et al. (US 20180310280) teaches the method of claim 6, wherein the resource block group for data reception of the terminal is indicated to the terminal based on a bitmap (table 4, par. 134, 181, sRBSG is expressed in a bitmap format).

Regarding claims 8, 18, BYUN et al. (US 20180310280) teaches the method of claim 6, wherein information for consecutive resource block groups is indicated to the terminal in a case of a plurality of resource block groups (par. 117, n order to multiplex the UE in the sRBG, assignment information for the sRBSG must be transmitted for up to M.sub.sRBG UEs through the sPDCCH).

Regarding claims 9, 19, BYUN et al. (US 20180310280) teaches the method of claim 6, wherein a resource allocation type indicator is further included in the DCI (table 2, par. 173, table 3, par. 180, with allocation type being uplink and downlink).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5, 10, 15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over BYUN et al. (US 20180310280) in view of KUCHIBHOTLA et al. (US 20180368122 with continuation of app. 15/013014 filed on 02/02/2016).

Regarding claims 5, 15, BYUN et al. (US 20180310280) teaches the method of claim 1, wherein the configuration information by the PCFICH comprises the number of the OFDM symbols (par. 49, The number of OFDM symbols included in the control region of a subframe may be aware through a PCFICH).
However, BYUN does not teach wherein the configuration information by the higher layer signaling.
But, KUCHIBHOTLA et al. (US 20180368122) in a similar or same field of endeavor teaches wherein the configuration information by the PCFICH comprises the number of the OFDM symbols (par. 42, The control region size can be, for example, 1, 2, or 3 OFDM symbols and may depend on a number of symbols signaled for a subframe in a higher layer configuration message or may depend on the number of symbols signaled by a Physical Control Format Indicator Channel (PCFICH)).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by KUCHIBHOTLA in the system of BYUN to configure the resource.
The motivation would have been to adapt to different scenarios and optimize the resource usage as well as synchronization. 

Regarding claims 10, 20, BYUN et al. (US 20180310280) teaches the method of claim 6, wherein the configuration information by the PCFICH comprises the number of the OFDM symbols (par. 49, The number of OFDM symbols included in the control region of a subframe may be aware through a PCFICH).
But, KUCHIBHOTLA et al. (US 20180368122) in a similar or same field of endeavor teaches wherein the configuration information by the PCFICH comprises the number of the OFDM symbols (par. 42, The control region size can be, for example, 1, 2, or 3 OFDM symbols and may depend on a number of symbols signaled for a subframe in a higher layer configuration message or may depend on the number of symbols signaled by a Physical Control Format Indicator Channel (PCFICH)).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by KUCHIBHOTLA in the system of BYUN to configure the resource.
The motivation would have been to adapt to different scenarios and optimize the resource usage as well as synchronization. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        12/03/2022